          Case 3:19-cv-04923-SI Document 54 Filed 03/09/21 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                       FILED
                            FOR THE NINTH CIRCUIT                          MAR 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
JANE DOE,                                       No.    20-15450

                Plaintiff-Appellant,            D.C. No. 3:19-cv-04923-SI
                                                Northern District of California,
 v.                                             San Francisco

TIMOTHY WHITE; et al.,                          ORDER

                Defendants-Appellees.

Before: WALLACE, GOULD, and FRIEDLAND, Circuit Judges.

      Submission of this case is withdrawn, and this case is deferred for 60 days

from the date of this order. This case is referred to the Circuit’s Mediation

Program. A circuit mediator will contact counsel directly to discuss whether the

parties would be interested in attempting to resolve this case through mediation,

and, if so, to arrange a mediation conference. Questions may be directed to Chief

Circuit Mediator Stephen Liacouras at (415) 355-7900.

      The circuit mediator shall provide a status report to the panel within 60 days

following the filed date of this order.
